UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. The Olstein All Cap Value Fund The Olstein Strategic Opportunities Fund SEMI-ANNUAL REPORT DECEMBER 31, 2011 The Olstein Funds CONTENTS 3 The Olstein All Cap Value Fund 29 The Olstein Strategic Opportunities Fund 48 Combined Notes to Financial Statements 58 Additional Information 2 THE OLSTEIN ALL CAP VALUE FUND 4 Letter to Shareholders 15 Expense Example 17 Schedule of Investments 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statements of Changes in Net Assets 26 Financial Highlights THE OLSTEIN ALL CAP VALUE FUND 3 THE OLSTEIN ALL CAP VALUE FUND Letter to Shareholders DEAR FELLOW SHAREHOLDERS: During the fourth quarter of 2011, Class C shares of the Olstein All Cap Value Fund bounced back from the abysmal performance that characterized global equity markets in the third quarter to post a return of 11.91%, compared to a return of 11.82% for the S&P 500® Index and a return of 12.12% for the Russell 3000® Index over the same time period.For the six-month reporting period ended December 31, 2011, Class C shares of the Fund had a return of -7.39%, compared to a return of -3.69% the S&P 500® Index and a return of -5.01% for the Russell 3000® Index.Class C shares of the Fund continued their performance rebound during the first month of 2012, appreciating 7.98% compared to a return of 4.48% for the S&P 500® Index and a return of 5.05% for the Russell 3000® Index during the month of January 2012. FACTORS AFFECTING PERFORMANCE The stocks which contributed positively to performance for the six month reporting period included Home Depot, Apple, Cisco Systems, Intel, and TJX Companies.Laggards during the six month reporting period included Ruby Tuesday, Ingersoll-Rand, Xerox, Whirlpool Corp., and Legg Mason, Inc.The Fund eliminated its position in Whirlpool Corp. during the reporting period as our outlook for the company deteriorated due to weakened demand, higher market cost and aggressive discounting by global competitors.As of December 31, 2011, the Fund continued to hold Ruby Tuesday, Ingersoll-Rand, Xerox, and Legg Mason.Although, each one of these companies has The performance data quoted represents past performance and does not guarantee future results.The Olstein All Cap Value Fund’s Class C average annual return for the one-year, five-year, and ten-year periods ended 12/31/11, assuming reinvestment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC during the one-year period, was -5.25%, -3.73%, and 1.73%, respectively.Per the Fund’s 10/31/11 prospectus, the expense ratio for the Olstein All Cap Value Fund Class C was 2.30%.Expense ratios for other share classes will vary.Performance for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end, please go to our website at www.olsteinfunds.com. THE OLSTEIN ALL CAP VALUE FUND 4 been affected by the economic slowdown, it is our opinion that each has a business model currently generating excess cash flow that is not being properly valued by the market. MARKET OUTLOOK While the global economy continues to struggle with serious structural problems rooted in the debt build-up that triggered the Great Recession, we believe the investment landscape is not all gloom and doom.At this stage of the economic recovery, we believe investors can find some relief and opportunities in greatly improved corporate financial performance.More than three years from the onset of the Great Recession, most corporate balance sheets are in excellent shape and we have been able to identify many companies flush with cash and holding little to no, or rapidly decreasing, debt loads. At the same time, we have also identified companies whose cash flow yields, earnings yields, and dividend yields are considerably higher than current government ten-year bond yields.It is also important to realize that the companies and business models behind these yields have growth rates attached to them.We believe the focus in 2012 will shift to how companies are deploying their record cash balances to either grow through value-added capital expenditures or thoughtful M&A activity or return excess cash to shareholders through dividends or stock buybacks. OUR STRATEGY At this stage of the economic recovery, we believe many analysts, investors and the press remain too focused on short-term factors that may not be relevant to long-term company valuations.The extreme price volatility currently affecting the markets has resulted in a crisis of confidence as to whether or not underlying company fundamentals (operations) will have any relationship to market pricing.Wall Street’s obsessive focus on short-term concerns has created many opportunities for the Fund to take advantage of increasing deviations between stock prices and our estimate of a company’s intrinsic value.Investors reacting to the daily noise and news have created opportunities to buy companies with solid balance sheets and business models that generate excess cash flow even in tough economic times at bargain prices.We believe that 2012 will be characterized by greater investor willingness to identify and invest in companies that have an ability to deliver long-term value to their shareholders that, in many cases, is not currently being recognized by the market. PORTFOLIO REVIEW We continue to focus on how individual companies have adapted their expectations, strategic plans and operations to recent bumpy economic conditions THE OLSTEIN ALL CAP VALUE FUND 5 and how they have managed their assets to deliver future earnings to investors.Our current portfolio consists of companies that we believe have a sustainable competitive advantage, discernible balance sheet strength, a management team that emphasizes decisions based on cost of capital calculations compared to potential returns and deploys free cash flow to create shareholder value.We believe that as the economic recovery eventually accelerates, companies with the aforementioned characteristics are poised to eliminate the valuation gaps created by the recent recession, continuing liquidity concerns, and overall investor negativity. At December 31, 2011, the Olstein All Cap Value Fund portfolio consisted of 76 holdings with an average weighted market capitalization of $ 50.13 billion.During the reporting period, the Fund initiated positions in eleven companies and strategically added to positions in fifteen companies.Over the same time period, the Fund eliminated its holdings in eleven companies and strategically decreased its holdings in another fourteen companies.Positions initiated during the last six months include: Apache Corp., Atmel Corp., Cliff Natural Resources, Inc., Freeport McMoran Copper & Gold, General Electric Company, Hewlett Packard, Korn/Ferry International, Schlumberger Ltd., Snap-On Inc., Staples, Inc., and U.S. Bancorp.Positions eliminated during the past six months include: Adobe Systems, Inc., AllianceBernstein Holding L.P., W.R. Berkley Corp., Cintas Corp., Hanover Insurance Group, MasterCard Inc., Oshkosh Truck Corp., Proctor & Gamble, Quest Diagnostics, Inc., Rockwell Collins, Inc., and Whirlpool Corp. FOCUSING ON VALUATION AND BUSINESS RISK INSTEAD OF MARKET VOLATILITY Despite all the turbulence in 2011, the Fund’s 3-year average annual return as of January 31, 2012 was 21.13%.However, throughout the year, we continued The performance data quoted represents past performance and does not guarantee future results.The Olstein All Cap Value Fund’s Class C average annual return for the one-year, five-year, and ten-year periods ended 12/31/11, assuming reinvestment of dividends and capital gain distributions and deduction of the Olstein All Cap Value Fund’s maximum CDSC during the one-year period, was -5.25%, -3.73%, and 1.73%, respectively.Per the Fund’s 10/31/11 prospectus, the expense ratio for the Olstein All Cap Value Fund Class C was 2.30%.Expense ratios for other share classes will vary.Performance for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end, please go to our website at www.olsteinfunds.com. THE OLSTEIN ALL CAP VALUE FUND 6 to read and hear from our shareholders on how bad markets were.Liquidations in equity mutual funds continued throughout the past three year period (mostly at the wrong time) despite the overall positive three year period. As always, the flames were fanned by the press accentuating the negatives in their daily coverage of the European sovereign debt crisis by comparing the crisis to the 2008 leverage and liquidity crash.The 2011 market was characterized by high volatility which was exacerbated by high frequency traderswho are in and out of markets in milliseconds reacting to the events of the day.In most cases, the daily news-driven volatility had little to do with the underlying company’s long-term normalized ability to generate excess cash flow (which eventually determines intrinsic values).The volatility created a lack of confidence as to whether or not company fundamentals had any relationship to long-term market pricing, resulting in a reduction of time horizons over which Wall Street was willing to put their neck on the line, fearing extreme reaction to short term events.Rather than relying on discussing a company’s normalized ability to produce free cash flow over two to three year periods to determine a company’s valuation, Wall Street was focusing on talking about quarterly misses and beats, buying and selling before and after quarterly earnings releases and three day to three month price targets.Investors have reacted to the day-to-day gyrations of the overall market by reducing or selling their equity positions or have remained sidelined from the market out of fear of short-term price movements, especially down ones.In today’s environment, we believe it is critical that investors understand the difference between price volatility and the risk of permanent loss of capital.We believe that it is important to understand how the Fund evaluates a company’s business risk and assesses the probability of a permanent loss of capital (based on comparing our intrinsic value calculations derived from company fundamentals to market prices) rather than focusing on market volatility based on current events as the investment masses are. Risk Tolerance Before investing in equity securities or determining the level of commitment to equities in a broader portfolio of investments, an investor must first assess his or her level of risk tolerance — that is, the ability to absorb a permanent loss of capital.To paraphrase value-investing legend Benjamin Graham, “the fact that a decline in the price of a security may occur does not mean the investor is running a true risk of loss.” As Graham points out, the concept of risk should apply only to a loss which is realized through an actual sale of a security or a permanent loss of capital due to a significant deterioration in a company’s financial position or fundamental operations.Graham also points out that a permanent impairment of capital may, more frequently, be due to THE OLSTEIN ALL CAP VALUE FUND 7 an investor paying substantially more for a security than its intrinsic worth.“Olstein’s” modus operandi is to pay attention to price, price, price (relative to intrinsic value) before purchasing a security.Good companies can be bad investments if purchased at the wrong price. Since every equity investment may not perform as expected, an investor must consider whether his or her financial and psychological condition allow the riding out of a market downturn or the falling price of an equity security without engaging in panic selling.Complicating an investor’s ability to determine his or her true level of risk tolerance is the widespread emphasis that many institutional investors, hedge funds (the so-called “smart money crowd”), financial advisors, and the media place on avoiding volatility – that is, the short-term up and down movements in overall market levels or in the price of a security.As a result of this emphasis on avoiding short-term volatility, investors have become more focused on short-term price movements.Risk management has become an exercise in reducing the impact of short-term price movements, especially downward price movements, on a portfolio’s current value.Unfortunately, most methods utilized to avoid volatility involves derivatives and/or leverage which can be lethal when extraordinary events occur (e.g., Long Term Capital collapse in 1998). Valuations and Required Discounts The long-term value investor attempts to capitalize on market volatility by buying stocks at bargain prices created by short-term issues that are either cyclical in nature, the result of short-term problems, the reaction to negative market psychology or just plain investor misperception.We are not particularly concerned as to whether or not the Fund’s recent purchases are currently underperforming the market or may continue to underperform for the next quarter.Of more importance to the Fund is whether or not the sustainability of a company’s ability to generate free cash flow buoys our conviction to ride out periods of underperformance during which our stocks are working through what we believe are temporary problems.If there is no negativity or misperception surrounding a stock, what would create the bargain (deviation between market price and intrinsic value) we perceive? When managing the risk of the Fund’s portfolio, we concern ourselves with the probability of loss over three to five year periods, not short term price fluctuations or volatility.We manage the overall risk on a stock-by-stock basis as we build the portfolio.First and foremost, we seek to mitigate risk by buying stocks at prices which, in our opinion, have a low probability two years later of selling for a price which is 20% lower than the price we are currently paying.Thus, we attempt to reduce such downside risk by purchasing companies at prices which we believe already incorporate the belief by the investing public that THE OLSTEIN ALL CAP VALUE FUND 8 the short term negativity currently affecting the company should continue for a long period of time or “forever”.However, it is important to note that theFund could experience a permanent loss of capital in a stock if the circumstances leading to the current undervaluation and underperformance turn out to be longer lasting or more permanent than anticipated (we usually expect a turnaround to occur within two years).More importantly, since our process seeks to accurately estimate sustainable future free cash flows, we are always concerned that our estimates are too optimistic and thus our valuations three to five years hence become unrealistic.When it becomes apparent that our estimates of a company’s normalized ability to produce future free cash flow is wrong (and unfortunately we are wrong a certain percentage of the time), reducing our estimated intrinsic value to a level that no longer offers enough appreciation to take the risk of owning the stock, the stock is sold.To mitigate the impact of incorrect valuations or investing in a classic “value trap,” we seek to buy companies selling at a significant discount to our determination of their intrinsic value.By buying companies at a 30% or greater discount to our determination of their intrinsic value, we seek to mitigate the effects of additional price deterioration when we are wrong. Analyzing Business Risk Instead of focusing on short-term price movements of a company’s common stock, we develop a thorough understanding of company operations, its strategy and the effectiveness of its management team (as stewards of the company’s capital).If a company was privately owned and had no public market price, the owners would not be assessing the value of the business on a daily, monthly or quarterly basis.Owners of commercial enterprises assess risk on the basis of losing money on operations, not as to whether or not they would be forced to sell a company at an inopportune time. Olstein believes that intrinsic risk is determined by a company’s financial strength, its ability to produce excess cash flow, the quality of earnings (balance sheet strength and the reality of the financial statements portrayal of company fundamentals) and our confidence in the predictability of future excess cash flow based on a company’s unique business fundamentals.We judge portfolio risk on a stock by stock basis.We could care less about conventional measurements of risk (such as Beta-volatility) but care a lot about the probability that an individual stock could lose more than 20% of its value over three to five year periods (permanent loss of capital as opposed to temporary loss). Our analysis of a company and the risk we believe that we are taking focuses on how its operations generate sustainable free cash flow; the level of ongoing investment required to maintain and/or grow free cash flow and ultimately, how much of the company’s free cash flow is available to us as investors and THE OLSTEIN ALL CAP VALUE FUND 9 not stock volatility.Through a forensic analysis of a company’s financial statements, public filings and the footnotes contained therein we deepen our understanding of a company and its potential risks by assessing the quality of its earnings, the success of its strategy, the sustainability of its performance and impact of its management’s decisions on future free cash flow. We do not have the capability of controlling what the public perceives at any point in time.Perceptions of the investment masses, whether right or wrong, control both market volatility and individual stock volatility.Misperceptions sometimes last longer and create value deviations that are deeper than we expect.However, we are responsible for assessing a company’s business operations, balance sheets and management capabilities; comparing a company’s progress against our estimates of future normalized cash flow (determines a company’s value); and making the necessary adjustments.If the value deviation widens, we buy more and as the deviation narrows we lower our commitment. Thus Olstein does not define risk according to the volatility of the stock as we have little control over investment perceptions of the masses.As previously stated, we seek to take advantage of downside volatility by buying when we think the price action has little to do with long-term fundamentals.We also sell or reduce positions as valuation gaps narrow or unjustified optimism sets in. PORTFOLIO EXAMPLES Two stocks in our current portfolio exemplifying our long term philosophy are Sealed Air Corporation (SEE) and Intel Corporation (INTC). Sealed Air manufacturers specialty packaging such as bubble wrap as well as packaging equipment.The company acquired Diversey Holdings, a global provider of solutions to the cleaning and sanitation market.Although the acquisition should be cash flow accretive during the first years, the market reacted negatively to the debt needed to acquire Diversey and forecast that first year earnings would be dilutive and down because of non-cash amortization charges.Diversey sells its products into the same markets as Sealed Air, which presents material cross selling opportunities.At $28.00 a share, we could understand the negativity but at the current price of $17.21 a share (as of December 31, 2011), we believe that the benefit to future earnings is not being recognized. A December research report on Sealed Air seemed to be caught up in theshort term negativity surrounding the Diversey acquisition without any recognition given to the analyst’s own predictions or the precipitous drop in the stock price.The analyst seemed indifferent toward Sealed Air because earnings would not take off for a few years.His target price was $18 a share based on earnings that would stagnate at $1.75 a share for the next few years.However, at the same time, the analyst projected earnings of $2.60 a share for THE OLSTEIN ALL CAP VALUE FUND 10 2013.We agree that SEE has to prove that the acquisition will benefit shareholders, but if the analyst is correct about 2013 earnings of $ 2.60 a share, we believe that the stock is ridiculously cheap at $17.00.It is significant to note that we believe that buying negativity already built into a stock has the potential to limit downside risk. Another current example: Another example of obsessing on short term problems rather than long-term values is Intel Corporation (INTC) currently selling at $24.25 as of December 31, 2011, or ten times expected analysts’ earnings, with a dividend yield of 3.5% and a cap ex and research budget of $15 billion, a major portion of which is aimed at rectifying its lack of product in the growing smart phone and tablet market. At the same time that analysts are dissing Intel, they are recommending ARM Holdings, a rapidly growing chip development company selling at 60 times estimated earnings because of the dominance of its chips in the smart phone market.To us, ARM represents a stock priced to perfection.There is even chatter that ARM will take market share from Intel in personal computers and servers.A December research report on the ARM/Intel debate ignored the fact that Intel has already committed billions of dollars to become a meaningful participant in the markets in which ARM is enjoying success. It was only in July that analysts were predicting that Intel’s earnings would peak at $2.00 a share and fall below that number going forward.As of December, even the negative Intel reports, which were concluding that the stock is fully valued at $25.00 a share, were raising their estimates to $2.50-$2.75 a share for 2012.Little credit is being given to the fact that INTC’s more expensive chips, which go into servers, are the backbone of the smart phone and tablet market and their sales are correlated to the number of smart phones in use. We therefore are confused as to why analysts are not concerned by the high price/earnings ratio of ARM when Intel is going after them with a hydrogen bomb as opposed to a pistol.We are putting our money on Intel, but if we are wrong, we believe that the current negativity surrounding the company in combination with a low price/earnings ratio and protected high dividend yield should limit the downside.It is possible that ARM (an outstanding company) may continue to grow at above-average rates for a long period of time but watch out below if there are some disappointments along the way. FINAL THOUGHTS We believe that our methodology, which attempts to avoid long-term impairment of capital and does not react to short-term volatility or events (other THE OLSTEIN ALL CAP VALUE FUND 11 than seek to take advantage of these events), penalizes investors with short-term horizons while providing our shareholders with 3 to 5 year time horizons with the potential to realize above-average long-term returns.A long-term investor does not lose money because the stock price of their holdings experience short-term price movements and temporarily decline.The chance of downside fluctuations are present in all securities and spending time analyzing these monthly swings or attempting to minimize these swings by giving up potential positive future long-term returns in our opinion is a poor use of time and capital.As previously stated, it is our opinion that short-term price fluctuations have little to do with the measurement of risk if one’s investment horizon is three years or more.It is our opinion that an astute investor should focus on understanding a business and its potential to generate sustainable free cash flow, which ultimately determines its value.After identifying companies that meet well-defined investment criteria, we believe that an investor should then take advantage of market volatility and downward price movements to buy such companies at advantageous prices that increase the chance of a long-term successful investment. We value your trust and remind you that our money is invested alongside yours. Sincerely, Robert A. Olstein Eric R. Heyman Chief Investment Officer Co-Portfolio Manager THE OLSTEIN ALL CAP VALUE FUND 12 The following chart illustrates the growth, on a quarterly basis, of a hypothetical $10,000 investment made in the Olstein All Cap Value Fund’s Class C share at the Olstein All Cap Value Fund’s inception date of September 21, 1995 (with dividends and capital gain distributions reinvested but no deduction of taxes on reinvested distributions—see “Details”). Value of Shares Owned, Value of Shares Owned, If Initial Investment If Initial Investment Date was $10,000 Date was $10,000 9/21/95 12/31/03 9/30/95 10,010 3/31/04 40,870 12/31/95 10,261 6/30/04 41,297 3/31/96 10,882 9/30/04 39,043 6/30/96 11,462 12/31/04 43,146 9/30/96 11,713 3/31/05 42,640 12/31/96 12,760 6/30/05 42,302 3/31/97 13,327 9/30/05 43,749 6/30/97 14,602 12/31/05 44,350 9/30/97 17,250 3/31/06 46,566 12/31/97 17,205 6/30/06 44,241 3/31/98 19,851 9/30/06 46,836 6/30/98 18,468 12/31/06 50,755 9/30/98 15,499 3/31/07 51,863 12/31/98 19,788 6/30/07 55,536 3/31/99 20,717 9/30/07 53,029 6/30/99 25,365 12/31/07 49,012 9/30/99 23,675 3/31/08 42,447 12/31/99 26,692 6/30/08 40,189 3/31/00 28,170 9/30/08 38,452 6/30/00 28,899 12/31/08 27,545 9/30/00 30,596 3/31/09 24,767 12/31/00 30,142 6/30/09 30,102 3/31/01 30,207 9/30/09 35,648 6/30/01 36,192 12/31/09 37,741 9/30/01 28,213 03/31/10 40,392 12/31/01 35,340 06/30/10 35,788 3/31/02 38,259 09/30/10 39,695 6/30/02 33,797 12/31/10 43,845 9/30/02 25,870 03/31/11 45,276 12/31/02 28,528 06/30/11 45,310 3/31/03 26,226 09/30/11 37,497 6/30/03 31,448 12/31/11 41,962 9/30/03 33,797 Details: The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end, please go to our website at www.olsteinfunds.com. THE OLSTEIN ALL CAP VALUE FUND 13 The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that includes a representative sample of 500 leading companies in leading industries of the U.S. economy and is considered to represent the U.S. stock-market performance in general.The Russell 3000® Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization, and represents approximately 98% of the investable U.S. equity market.Investors cannot actually make investments in either index. For a complete listing of the Olstein All Cap Value Fund’s portfolio holdings, please see the Schedule of Investments starting on page 17.The references to securities are not buy or sell recommendations.The references are intended to be descriptive examples of the Fund’s investment philosophy.Do not make investments based on the preceding securities referenced. The above commentary represents the opinion of the Manager, and is not intended to be a forecast of future events, a guarantee of future results, or investment advice.This information should be preceded or accompanied by a current prospectus, which contains more complete information, including investment objectives, risks and charges and expenses of the Olstein Funds and should be read carefully before investing.A current prospectus may be obtained by calling (800) 799-2113 or by visiting the Fund’s website at www.olsteinfunds.com. Not FDIC insured / Not bank-guaranteed / May lose value. Olstein Capital Management, L.P. – DistributorMember FINRA THE OLSTEIN ALL CAP VALUE FUND 14 The Olstein All Cap Value Fund Expense Example as of December 31, 2011 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any; and (2) ongoing costs, including management fees, distribution fees (12b-1), and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, July 1, 2011 – December 31, 2011. Actual Expenses The following table provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by a wire transfer, currently a $15 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15 annual maintenance fee and a $25 distribution fee.The following example includes, but is not limited to, management fees, distribution fees, fund accounting, custody and transfer agent fees.However, the following example does not include portfolio trading commissions and related expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The following table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. THE OLSTEIN ALL CAP VALUE FUND 15 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any.Therefore, the hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/11 12/31/11 7/1/11 – 12/31/11 Actual Class C $ 926.10 Adviser Class $ 929.50 Hypothetical (5% annual return before expenses) Class C Adviser Class * Expenses are equal to the Fund’s annualized expense ratio of 2.32% and 1.57% for Class C and Adviser Class, respectively, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Allocation of Portfolio Assets as a percentage of investments December 31, 2011 THE OLSTEIN ALL CAP VALUE FUND 16 The Olstein All Cap Value Fund Schedule of Investments as of December 31, 2011 (Unaudited) COMMON STOCKS – 96.6% AIR FREIGHT & LOGISTICS – 1.2% Shares Value FedEx Corp. $ AIRLINES – 1.3% Delta Air Lines, Inc. (a) AUTO COMPONENTS – 0.8% Genuine Parts Company BEVERAGES – 3.7% The Coca-Cola Company Constellation Brands, Inc. – Class A (a) Dr Pepper Snapple Group, Inc. BIOTECHNOLOGY – 1.4% Life Technologies Corporation (a) CAPITAL MARKETS – 4.9% BlackRock, Inc. The Charles Schwab Corporation Legg Mason, Inc. Morgan Stanley CHEMICALS – 1.8% E. I. du Pont de Nemours & Company COMMERCIAL BANKS – 1.3% U.S. Bancorp COMMERCIAL SERVICES & SUPPLIES – 2.4% Avery Dennison Corporation Korn/Ferry International (a) COMMUNICATIONS EQUIPMENT – 1.6% Cisco Systems, Inc. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 17 COMMON STOCKS – 96.6% – continued COMPUTERS & PERIPHERALS – 3.8% Shares Value Apple Inc. (a) $ Hewlett-Packard Company International Business Machines Corporation (IBM) CONSUMER FINANCE – 2.4% American Express Company Equifax, Inc. CONTAINERS & PACKAGING – 2.4% Sealed Air Corporation Sonoco Products Company DIVERSIFIED FINANCIAL SERVICES – 1.3% JPMorgan Chase & Co. ELECTRONIC EQUIPMENT & INSTRUMENTS – 2.9% Agilent Technologies, Inc. (a) Thermo Fisher Scientific, Inc. (a) ENERGY EQUIPMENT & SERVICES – 0.6% Schlumberger Limited (b) HEALTH CARE EQUIPMENT & SUPPLIES – 9.3% Baxter International Inc. Becton, Dickinson and Company CareFusion Corporation (a) Covidien PLC (b) DENTSPLY International Inc. Stryker Corporation Zimmer Holdings, Inc. (a) HEALTH CARE PRODUCTS – 1.3% Johnson & Johnson The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 18 COMMON STOCKS – 96.6% – continued HEALTH CARE PROVIDERS & SERVICES – 0.9% Shares Value Henry Schein, Inc. (a) $ HOTELS, RESTAURANTS & LEISURE – 1.5% International Game Technology HOUSEHOLD DURABLES – 4.9% Harman International Industries,Incorporated Newell Rubbermaid Inc. Snap-on Incorporated HOUSEHOLD PRODUCTS – 0.7% Kimberly-Clark Corporation INDUSTRIAL CONGLOMERATES – 5.0% 3M Co. General Electric Company Teleflex Incorporated Tyco International Ltd. (b) INSURANCE – 1.1% The Chubb Corporation IT SERVICES – 0.7% Accenture PLC – Class A (b) MACHINERY – 4.2% Cummins Inc. Ingersoll-Rand PLC – Class A (b) The Timken Company MANAGEMENT CONSULTING SERVICES – 1.5% ABB Limited – ADR (b) MEDIA – 1.8% The Walt Disney Company The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 19 COMMON STOCKS – 96.6% – continued METALS & MINING – 1.2% Shares Value Cliffs Natural Resources Inc. $ Freeport-McMoRan Copper & GoldInc. MULTILINE RETAIL – 1.6% Macy’s, Inc. OFFICE ELECTRONICS – 2.1% Xerox Corporation OIL & GAS – 3.5% Apache Corporation ConocoPhillips Exxon Mobil Corporation REAL ESTATE MANAGEMENT & DEVELOPMENT – 1.7% Jones Lang LaSalle, Incorporated RESTAURANTS – 2.2% McDonald’s Corporation Ruby Tuesday, Inc. (a) SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 6.5% Analog Devices, Inc. Atmel Corporation (a) Entegris Inc. (a) Intel Corporation Teradyne, Inc. (a) SOFTWARE – 2.2% Microsoft Corporation SPECIALTY RETAIL – 8.2% Ascena Retail Group, Inc. (a) Bed Bath & Beyond, Inc. (a) The Home Depot, Inc. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 20 COMMON STOCKS – 96.6% – continued SPECIALTY RETAIL – 8.2% – continued Shares Value Lowe’s Companies, Inc. $ PetSmart, Inc. Staples, Inc. The TJX Companies, Inc. TEXTILES, APPAREL & LUXURY GOODS – 0.7% NIKE, Inc. – Class B TOTAL COMMON STOCKS (Cost $479,554,472) SHORT-TERM INVESTMENTS – 3.6% MONEY MARKET FUNDS (c) – 3.6% Fidelity Institutional Money MarketPortfolio – Class I, 0.19% The Liquid Assets Portfolio – Institutional Shares, 0.16% TOTAL SHORT-TERM INVESTMENTS (Cost $18,782,129) TOTAL INVESTMENTS – 100.2% (Cost $498,336,601) LIABILITIES IN EXCESS OF OTHER ASSETS – (0.2)% ) TOTAL NET ASSETS – 100.0% $ ADRAmerican Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 21 The Olstein All Cap Value Fund Statement of Assets and Liabilities as of December 31, 2011 (Unaudited) Assets: Investments, at value (cost $498,336,601) $ Receivable for securities sold Receivable for capital shares sold Dividends and interest receivable Other assets Total Assets $ Liabilities: Payable for capital shares redeemed Distribution expense payable Payable to Investment Manager (See Note 5) Payable for shareholder servicing and accounting costs Payable to Trustees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net realized loss on investments sold ) Net unrealized appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 22 CLASS C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption (may be subject to contingent deferred sales charge) price per share $ ADVISER CLASS: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 23 The Olstein All Cap Value Fund Statement of Operations For the Six Months Ended December 31, 2011 (Unaudited) Investment Income: Dividend income $ Interest income Total investment income Expenses: Investment management fee (See Note 5) Distribution expense – Class C (See Note 6) Distribution expense – Adviser Class (See Note 6) Shareholder servicing and accounting costs Administration fee Professional fees Trustees’ fees and expenses Federal and state registration Reports to shareholders Custody fees Other Total expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments: Realized gain on investments Change in unrealized appreciation/depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 24 The Olstein All Cap Value Fund Statements of Changes in Net Assets For the Six Months Ended For the December 31, 2011 Year Ended (Unaudited) June 30, 2011 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) Net decrease in net assets from Fund share transactions (Note 7) ) ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of period End of period $ $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 25 The Olstein All Cap Value Fund Financial Highlights Class C For the For the For the For the For the For the Six Months Year Year Year Year Year Ended Ended Ended Ended Ended Ended Dec. 31, June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Distributions from net realized gain on investments — — — ) ) ) Net Asset Value – End of Period $ Total Return‡ )%* % % )% )% % Ratios (to average net assets)/ Supplemental Data: Expenses %** % Net investment loss )%** )% )% )% )% )% Portfolio turnover rate(2) % Net assets at end of period (000 omitted) $ ‡ Total returns do not reflect any deferred sales charge for Class C Shares. * Not annualized. ** Annualized. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 26 The Olstein All Cap Value Fund Financial Highlights Adviser Class For the For the For the For the For the For the Six Months Year Year Year Year Year Ended Ended Ended Ended Ended Ended Dec. 31, June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value – Beginning of Period $ Investment Operations: Net investment income (loss)(1) ) ) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Distributions from net realized gain on investments — — — ) ) ) Net Asset Value – End of Period $ Total Return )%* % % )% )% % Ratios (to average net assets)/ Supplemental Data: Expenses %** % Net investment income (loss) %** )% )% Portfolio turnover rate(3) % Net assets at end of period (000 omitted) $ * Not annualized. ** Annualized. Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. Amount is less than $0.005. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. THE OLSTEIN ALL CAP VALUE FUND 27 (THIS PAGE INTENTIONALLY LEFT BLANK.) 28 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 30 Letter to Shareholders 37 Expense Example 39 Schedule of Investments 42 Statement of Assets and Liabilities 44 Statement of Operations 45 Statements of Changes in Net Assets 46 Financial Highlights THE OLSTEIN STRATEGIC OPPORTUNITIES FUND THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 29 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND Letter to Shareholders DEAR FELLOW SHAREHOLDERS: During the fourth quarter of 2011, Class A shares (load-waived) of the Olstein Strategic Opportunities Fund bounced back from the terrible performance that characterized global equity markets in the third quarter to post a return of 14.13%, compared to a return of 11.82% for the S&P 500® Index and a return of 14.52% for the Russell 2500™ Index over the same time period.For the six-month reporting period ended December 31, 2011, load-waived Class A shares of the Fund had a return of -10.26% compared to -3.69% for the S&P 500® Index, and a return of -9.78% for the Russell 2500® Index over the same time period. MARKET OUTLOOK While the global economy continues to struggle with serious structural problems — specifically the European debt crisis and downgrade of U.S. sovereign debt — we believe that the investment landscape is not all gloom and doom.At this stage of the economic recovery, we believe that investors can find some relief and opportunities in greatly improved corporate financial performance.More than three years from the onset of the Great Recession, company balance sheets are in great shape with many companies flush with cash and holding little to no, or rapidly decreasing, debt loads. The performance data quoted represents past performance and does not guarantee future results.The Olstein Strategic Opportunities Class A return as of 12/31/11 for the one-year period, three-year period and five-year period assuming deduction of the Olstein Strategic Opportunities Class A maximum sales charge of 5.50% was -12.71%, 18.30%, and -0.57%, respectively.Per the Fund’s 10/31/11 prospectus, the gross expense ratio for the Olstein Strategic Opportunities Fund Class A Share was 2.06% and the net expense ratio was 1.60% after contractual expense waiver and/or reimbursement.Expense ratios for other share classes will vary.Performance for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end please go to our website at www.olsteinfunds.com. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 30 Not only are cash flow yields and earnings yields considerably higher than current government bond yields, it is also important to realize that the companies and business models behind these yields have growth rates attached to them.We believe that the focus in 2012 will shift to how companies are deploying their record cash balances to grow through value-added capital expenditures or thoughtful M&A activity, or to return excess cash to shareholders through dividends or stock buybacks. PORTFOLIO AND PERFORMANCE REVIEW At December 31, 2011, the Fund’s portfolio consisted of 36 holdings with an average weighted market capitalization of $2.88 billion.Throughout the six-month reporting period ending December 31, 2011, we continued to modify the portfolio to maintain what we believed was the appropriate defensive posture in light of market volatility, while at the same time, capitalizing on that volatility to take advantage of compelling buying opportunities in what we believe are well-run, well-capitalized companies selling at significant discounts to our determination of their intrinsic value. Our Leaders Notable gainers in the Fund’s portfolio during the six-month reporting period included: Mistras Group, a technical services company that evaluates the structural integrity of critical energy, industrial and public infrastructure; Thor Industries, a manufacturer of recreational and commercial vehicles; Korn/Ferry International, an executive search firm; Team Inc., a provider of specialty maintenance and construction services for maintaining high temperature and high pressure piping systems used in heavy industries; and Schweitzer-Mauduit International, a cigarette paper and paper products company. Our Laggards The biggest detractors from performance during the six-month reporting period included casual dining restaurant company, Ruby Tuesday; global investment management firm, Janus Capital Group; worldwide designer, manufacturer, and marketer of material handling systems and services, Columbus McKinnon Corp.; specialty materials and chemicals producer, Ferro Corp.; and specialty footwear and apparel manufacturer, Rocky Brands, Inc. During the reporting period, the Fund eliminated its position in Ferro Corp. over concerns that mounting inventories within its solar business were an early indication of softening demand not fully recognized by the market or accounted for in the company’s stock price.Our concerns regarding Ferro were confirmed when the company’s stock dropped more than 50% from the level at which we sold it to the end of the year.Conversely, we took advantage of what we viewed as favorable pricing to increase the Fund’s commit- THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 31 ment to Janus Capital Group, Columbus McKinnon, Ruby Tuesday, and Rock Brands during the reporting period. PORTFOLIO ACTIVITY During the reporting period, the Fund initiated positions in six companies and strategically added to established positions in seven companies.Positions initiated during the reporting period include: Avery Dennison Corp., Jones Lang LaSalle, Inc., Korn/Ferry International, Mistras Group, Inc., Stein Mart Inc., and Thor Industries Inc. Over the same time period, the Fund eliminated its holdings in eight companies and strategically reduced positions in another four companies.We sold or reduced positions in companies that either reached our valuation levels or where changing conditions or new information resulted, in our opinion, in additional risk and/or reduced appreciation potential.We redeployed proceeds from such sales into opportunities that we believe offer a more favorable risk/reward profile.Positions eliminated during the six-month reporting period include: AllianceBernstein Holding, L.P., Barrett Business Services, Inc., W.R. Berkley Corp., Cheesecake Factory, Inc., Cintas Corp., DSW Inc., Ferro Corp., and Oshkosh Truck Corp. REVIEW OF ACTIVIST HOLDINGS As of December 31, 2011, the Fund was invested in eight activist situations, which represented approximately 26% of the Fund’s equity investments and four of its top ten holdings.In general, these situations fit our definition of an activist investment where an outside investor, usually a hedge fund, private equity investor, or Olstein Capital Management seeks to influence company management to adopt strategic alternatives that we expect to unlock greater shareholder value. The Fund’s activist holdings as of December 31, 2011 include global asset management firm, Legg Mason Inc.; audio products and electronic systems manufacturer, Harman International; business technology and services company, NCR Corp.; casual dining restaurant company, Ruby Tuesday, Inc.; medical technology company, CareFusion; musical instruments manufacturer, Steinway Musical Instruments; funeral services products company, Hillenbrand, Inc.; and document equipment, software and services company, Xerox Corporation.We continue to monitor the progress of the activist investors involved in these situations as they work to increase shareholder value through a specific plan for improving each company’s results.While each investment is at a different strategic stage, we believe that the actions that have been proposed or implemented should increase shareholder value through improved future operating results. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 32 As with all of our activist situations, one of the most important variables we consider, especially during rocky economic times, is “how long will it take for this company to improve its operations and results?” Although we know from experience that successful turnarounds don’t happen overnight, we do expect specific improvements in operations to occur within a defined period of time notwithstanding the economic environment.Although a turnaround process may not be in full swing, if a company has adopted what we believe is the right strategy to increase shareholder value over the next three to five years, we are willing to wait as operating results improve if we are being sufficiently rewarded for the risk we have taken, and if our ongoing analysis of the company’s financial statements tell us the company is headed in the right direction. THE IMPORTANCE OF A PROPER PERSPECTIVE As we begin a new year and look back on the previous one, we are reminded of the importance of maintaining a proper perspective when investing in equities.For all the upheaval that rocked global equity markets in 2011 (the Japanese earthquake; the ongoing debt crises in several European countries; and the downgrade of U.S. sovereign debt), the S&P 500® Index actually ended the year slightly ahead of where it began with a total return of 2.11% for 2011, while the Russell 2500® Index had a return of -2.51% for the year.While the Fund underperformed these indices for the calendar year, it is important to remind our shareholders that for the past three years, which corresponds to our suggested minimum holding period, the Fund has done extremely well on both an absolute and relative basis.For the three year period ended December 31, 2011, Class A shares (load-waived) of the Olstein Strategic Opportunities Fund have had an average annual return of 20.55% compared to an average annual return of 18.41% for the Russell 2500® Index and an average annual return of 14.11% for the S&P 500® Index. The performance data quoted represents past performance and does not guarantee future results.The Olstein Strategic Opportunities Class A return as of 12/31/11 for the one-year period, three-year period and five-year period assuming deduction of the Olstein Strategic Opportunities Class A maximum sales charge of 5.50% was -12.71%, 18.30%, and -0.57%, respectively.Per the Fund’s 10/31/11 prospectus, the gross expense ratio for the Olstein Strategic Opportunities Fund Class A Share was 2.06% and the net expense ratio was 1.60% after contractual expense waiver and/or reimbursement.Expense ratios for other share classes will vary.Performance for other share classes will vary due to differences in sales charge structure and class expenses.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than performance quoted.To obtain performance data current to the most recent month end please go to our website at www.olsteinfunds.com. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 33 It is not our intent to tout our three year track record (although we are extremely proud of it); rather, we cite this record to illustrate an important point about setting longer term investment objectives in general and the patience required to achieve one’s goals in a value-oriented strategy in particular.The three year track record we cite began on January 1, 2009 – an extremely uncertain and daunting time for equity investors.In the calendar quarter prior to January 1, 2009, the global financial system teetered on the brink of total collapse as Lehman Brothers failed.In the weeks following that start date, the bottom fell out from under equity markets with the Dow Jones Industrial Average reaching a historic low on March 9, 2009.While the overwhelming majority of investors were understandably terrified of the extraordinary events unfolding in that short time frame (from September 2008 to March 2009), and while past performance is not necessarily indicative of future results, those that stayed invested in the Fund have been rewarded with excellent returns over the past three years. Remaining committed to an investment strategy during such trying circumstances requires extraordinary discipline.It is often more difficult to maintain such a commitment when investing in a value strategy during such tenuous times as the stocks of companies facing unique challenges and choices tend to be hit the hardest during any market downturn.Such was the situation we faced again in the latter half of 2011, as the European debt crisis and downgrade of U.S. sovereign debt wreaked havoc on U.S. equity markets and hit certain sectors and companies extremely hard. We never stand still and this was especially true during the last half of 2011.As we have done in the past, rather than dwell on mistakes, we re-examined every portfolio holding to retest our investment thesis under the new and challenging environment presented by the European debt crisis.We eliminated the stocks of companies that we believed did not offer an optimal risk-reward tradeoff or whose upside potential was severely compromised by the expected slowdown in global economic growth.We initiated positions or increased holdings in companies that we believed were automatically, yet unfairly, penalized by the market in reaction to the European sovereign debt crisis.Despite the negativity surrounding markets in the latter half of 2011, we believe that the Fund owned companies with unique business models, strong balance sheets, and the ability to withstand any economic slowdown and, at the same time, were selling at a material discount to our determination of private market value.We expect these valuation gaps to be closed in the near future. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 34 SOME FINAL THOUGHTS ON THE NATURE OF ECONOMIC RECOVERIES Economic and stock market recoveries are rocky and do not follow a rational course.Fear and uncertainty, fueled by troubling events similar to those that unfolded in 2011, combined with both good and disappointing economic data, usually result in the type of market volatility we witnessed during the last six months of the year.While market dips present us with potential buying opportunities (following our strict stock selection criteria), low stock prices are not the sole criteria for buying companies for the portfolio.Additional criteria include strong balance sheets, well run operations, and company managements with a disciplined track record of improving the returns of the business. In conclusion, the Fund’s portfolio primarily consists of fiscally strong, excess-cash-flow companies whose businesses, in our opinion, are primed to provide suitable returns whether or not the rebound is modest or accelerated.We believe that the best approach for an uneven economic and investment environment is to buy companies that have the ability to generate free cash flow, have little or no debt or are aggressively paying down debt, and to buy such companies at a significant discount to their intrinsic value. We continue to invest our money alongside yours, value your trust and thank you for your perseverance.We look forward to writing to you again at the close of the next quarter and remind you that we are working diligently to achieve the Fund’s investment objectives. Sincerely, Eric R. Heyman Robert A. Olstein Co-Portfolio Manager Chairman, Chief Investment Officer and Co-Portfolio Manager The above commentary represents the opinion of the Manager, and is not intended to be a forecast of future events, a guarantee of future results, or investment advice.This information should be preceded or accompanied by a current prospectus, which contains more complete information, including investment objectives, risks, and charges and expenses of the Fund and should be read carefully before investing.A THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 35 current prospectus may be obtained by calling (800) 799-2113 or by visiting the Fund’s Website at www.olsteinfunds.com. For a complete listing of the Olstein Strategic Opportunity Fund’s portfolio holdings, please see the Schedule of Investments starting on page 39.The references to securities are not buy or sell recommendations.The references are intended to be descriptive examples of the Olstein Strategic Opportunities Fund’s investment philosophy.Do not make investments based on the securities referenced above.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.There is no assurance that the Olstein Funds will achieve their investment objectives. An investment in a portfolio containing small- and mid-cap companies is subject to additional risks, as the share prices of small- and mid-cap companies are often more volatile than those of larger companies due to several factors, including limited trading volumes, products, financial resources, management inexperience and less publicly available information.Investing in a non-diversified, narrowly focused fund may entail greater risks than is normally associated with more widely diversified funds.The activist strategy invests in stocks of underperforming companies and any shareholder activism might not result in a change in performance or corporate governance.These stocks could also experience less liquidity and higher share price and trading volume volatility than stocks of other companies. The S&P 500® Index is an unmanaged index created by Standard & Poor’s Corporation that includes a representative sample of 500 leading companies in leading industries of the U.S. economy and is considered to represent the U.S. stock-market performance in general.The S&P 500® Index is not an investment product available for purchase.The Russell 2500® Index is an unmanaged index created by The Russell Investment Group.The Russell 2500® Index is constructed to provide a comprehensive and unbiased barometer for the small to mid-cap segment and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small to mid-cap opportunity set.The Russell 2500® Index includes the smallest 2500 securities in the Russell 3000®.The Russell 2500® Index is not an investment product available for purchase. Not FDIC insured / Not bank-guaranteed / May lose value.Olstein Capital Management, L.P. – DistributorMember FINRA THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 36 The Olstein Strategic Opportunities Fund Expense Example as of December 31, 2011 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any; and (2) ongoing costs, including management fees, distribution fees (12b-1), and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, July 1, 2011 – December 31, 2011. Actual Expenses The following table provides information about actual account values and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by a wire transfer, currently a $15 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15 annual maintenance fee and a $25 distribution fee.The following example includes, but is not limited to, management fees, distribution fees, fund accounting, custody and transfer agent fees.However, the following example does not include portfolio trading commissions and related expenses.You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The following table also provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 37 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments or contingent deferred sales charges on redemptions, if any.Therefore, the hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/11 12/31/11 7/1/11 – 12/31/11 Actual Class A $ 897.40 $ 7.63 Class C $ 894.10 Hypothetical (5% annual return before expenses) Class A $ 8.11 Class C * Expenses are equal to the Fund’s annualized expense ratio of 1.60% and 2.35% for Class A and Class C, respectively, multiplied by the average account value over the period, multiplied by 184/366. Allocation of Portfolio Assets as a percentage of investments December 31, 2011 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 38 The Olstein Strategic Opportunities Fund Schedule of Investments as of December 31, 2011 (Unaudited) COMMON STOCKS – 99.1% AUTO COMPONENTS – 2.4% Shares Value Dorman Products, Inc. (a) $ BEVERAGES – 2.7% Constellation Brands, Inc. – Class A (a) BIOTECHNOLOGY – 2.2% Life Technologies Corporation (a) CAPITAL MARKETS – 7.0% Janus Capital Group Inc. Legg Mason, Inc. COMMERCIAL SERVICES & SUPPLIES – 9.2% Avery Dennison Corporation Brady Corporation – Class A Korn/Ferry International (a) Team, Inc. (a) COMPUTERS & PERIPHERALS – 1.4% NCR Corporation (a) CONSUMER SERVICES – 2.7% Hillenbrand, Inc. ELECTRONIC EQUIPMENT & INSTRUMENTS – 6.6% CTS Corporation Measurement Specialties, Inc. (a) HEALTH CARE EQUIPMENT & SUPPLIES – 4.2% CareFusion Corporation (a) DENTSPLY International Inc. The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 39 COMMON STOCKS – 99.1% – continued HOUSEHOLD DURABLES – 8.0% Shares Value Harman International Industries, Incorporated $ Snap-on Incorporated INDUSTRIAL CONGLOMERATES – 7.2% Standex International Corporation Teleflex Incorporated LEISURE EQUIPMENT & PRODUCTS – 0.9% Steinway Musical Instruments, Inc. (a) MACHINERY – 4.8% Columbus McKinnon Corporation (a) The Timken Company MOTOR HOMES – 0.8% Thor Industries, Inc. MULTILINE RETAIL – 4.1% Macy’s, Inc. OFFICE ELECTRONICS – 4.4% Xerox Corporation PAPER & FOREST PRODUCTS – 1.5% Schweitzer-Mauduit International, Inc. PROFESSIONAL SERVICES – 1.5% Mistras Group, Inc. (a) REAL ESTATE MANAGEMENT & DEVELOPMENT – 3.3% Jones Lang LaSalle, Incorporated RESTAURANTS – 5.0% Ruby Tuesday, Inc. (a) SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 11.5% Entegris Inc. (a) The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 40 COMMON STOCKS – 99.1% – continued SEMICONDUCTOR & SEMICONDUCTOR EQUIPMENT – 11.5% – continued Shares Value Microsemi Corporation (a) $ Teradyne, Inc. (a) SPECIALTY RETAIL – 5.2% Ascena Retail Group, Inc. (a) The Finish Line, Inc. – Class A Stein Mart, Inc. (a) TEXTILES, APPAREL & LUXURY GOODS – 2.5% Rocky Brands, Inc. (a) TOTAL COMMON STOCKS (Cost $19,592,079) SHORT-TERM INVESTMENTS – 1.6% MONEY MARKET FUNDS (b) – 1.6% Fidelity Institutional Money MarketPortfolio – Class I, 0.19% The Liquid Assets Portfolio – Institutional Shares, 0.16% TOTAL SHORT-TERM INVESTMENTS (Cost $324,441) TOTAL INVESTMENTS – 100.7% (Cost $19,916,520) LIABILITIES IN EXCESS OF OTHER ASSETS – (0.7)% ) TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 41 The Olstein Strategic Opportunities Fund Statement of Assets and Liabilities as of December 31, 2011 (Unaudited) Assets: Investments, at value (cost $19,916,520) $ Receivable for securities sold Receivable for capital shares sold Dividends and interest receivable Other assets Total Assets Liabilities: Payable for capital shares redeemed Distribution expense payable Payable to Investment Manager (See Note 5) Payable to Trustees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net realized loss on investments sold ) Net unrealized appreciation on investments Total Net Assets $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 42 CLASS A: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Maximum offering price per share $ CLASS C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering and redemption (may be subject to contingent deferred sales charge) price per share $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 43 The Olstein Strategic Opportunities Fund Statement of Operations For the Six Months Ended December 31, 2011 (Unaudited) Investment Income: Dividend income $ Interest income Total investment income Expenses: Investment management fee (See Note 5) Distribution expense – Class A (See Note 6) Distribution expense – Class C (See Note 6) Shareholder servicing and accounting costs Federal and state registration Professional fees Administration fee Custody fees Trustees’ fees and expenses Reports to shareholders Other Total expenses Expense reimbursement by Investment Manager (See Note 5) ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments: Realized gain on investments Change in unrealized appreciation/depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 44 The Olstein Strategic Opportunities Fund Statements of Changes in Net Assets For the Six Months Ended For the December 31, 2011 Year Ended (Unaudited) June 30, 2011 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) Net increase (decrease) in net assets from Fund share transactions (Note 7) ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of period End of period $ $ The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 45 The Olstein Strategic Opportunities Fund Financial Highlights Class A For the For the For the For the For the Nov. 1, Six Months Year Year Year Year Ended Ended Ended Ended Ended through Dec. 31, June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value – Beginning of Period $ Investment Operations: Net investment income (loss)(2) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Distributions from: Net investment income — ) — Net realized gain on investments — ) — Total distributions — ) — Net Asset Value – End of Period $ Total Return‡ )%* % % )% )% %* Ratios (to average net assets)/ Supplemental Data: Ratio of expenses: Before expense waiver and/or reimbursement %** % %** After expense waiver and/or reimbursement %** % %** Ratio of net investment income (loss): Before expense waiver and/or reimbursement )%** )% )% )% )% )%** After expense waiver and/or reimbursement )%** )% )% )% )% %** Portfolio turnover rate(3) % Net assets at end of period (000 omitted) $ ‡ Total returns do not reflect any sales charge for Class A Shares. * Not annualized. ** Annualized. Commencement of operations. Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 46 The Olstein Strategic Opportunities Fund Financial Highlights Class C For the For the For the For the For the Nov. 1, Six Months Year Year Year Year Ended Ended Ended Ended Ended through Dec. 31, June 30, June 30, June 30, June 30, June 30, (Unaudited) Net Asset Value – Beginning of Period $ Investment Operations: Net investment loss(2) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Distributions from: Net investment income — Net realized gain on investments — ) — Total distributions — ) — Net Asset Value – End of Period $ Total Return‡ )%* % % )% )% %* Ratios (to average net assets)/ Supplemental Data: Ratio of expenses: Before expense waiver and/or reimbursement %** % %** After expense waiver and/or reimbursement %** % %** Ratio of net investment loss: Before expense waiver and/or reimbursement )%** )% )% )% )% )%** After expense waiver and/or reimbursement )%** )% )% )% )% )%** Portfolio turnover rate(4) % Net assets at end of period (000 omitted) $ ‡ Total returns do not reflect any deferred sales charge for Class C Shares. * Not annualized. ** Annualized. Commencement of operations. Net investment loss per share represents net investment loss divided by the average shares outstanding throughout the period. Amount is less than (0.005) per share. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 47 The Olstein Funds Notes to Financial Statements (Unaudited) 1 Description of the FundsThe Olstein Funds (the “Trust”), a Delaware statutory trust organized on March 31, 1995, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company.The Trust consists of two series of shares, the Olstein All Cap Value Fund (“All Cap Value Fund”) and the Olstein Strategic Opportunities Fund (“Strategic Fund”) (collectively, the “Funds”).The All Cap Value Fund is a diversified investment management company and the Strategic Fund is a non-diversified investment management company.The primary investment objective of each Fund is long-term capital appreciation with a secondary objective of income.The All Cap Value Fund commenced investment operations on September 21, 1995 and the Strategic Fund commenced operations on November 1, 2006. The All Cap Value Fund issued a second class of shares, Adviser Class shares, and renamed the initial class as Class C shares on September 1, 1999. The Adviser Class shares were initially sold on September 21, 1999 and are subject to expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6. The Class C shares are subject to a contingent deferred sales charge (“CDSC”) for redemptions in accordance with the All Cap Value Fund’s prospectus, and expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6. The maximum CDSC is 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption for Class C shares within one year of purchase. The Strategic Fund offers Class A and Class C shares, which are subject to expenses pursuant to the Shareholder Servicing and Distribution Plan described in Note 6.Class A shares have a maximum front-end sales charge of 5.50% that is included in the offering price of the Class A shares.The Class C shares are subject to a CDSC for redemptions within one year of purchase in accordance with the Strategic Fund’s prospectus.The maximum CDSC is 1.00% based on the lesser of the original purchase price or the value of such shares at the time of redemption. 2 Significant Accounting PoliciesThe following is a summary of the significant accounting policies of the Funds: THE OLSTEIN FUNDS 48 Security Valuation.The Funds’ securities, except short-term investments with maturities of 60 days or less at the time of purchase and securities traded on the NASDAQ NMS and Small Cap exchanges, are valued at their market value as determined by their last sale price in the principal market in which these securities are normally traded.Lacking any sales, the security is valued at the mean between the closing bid and ask price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Short-term investments with remaining maturities of 60 days or less at the time of purchase are valued at amortized cost, which approximates market value, unless the Funds’ Board of Trustees determines that this does not represent fair value.The value of all other securities, for which no quotations are readily available, is determined in good faith by, or under procedures approved by, the Board of Trustees.The Board has adopted specific procedures for valuing portfolio securities and delegated the implementation of these procedures to Olstein Capital Management, L.P. (“Olstein” or the “Investment Manager”).The procedures authorize the Investment Manager to make all necessary determinations regarding the fair value of a portfolio security and to report such determinations to the Board of Trustees.The Funds use independent pricing services to assist in pricing portfolio securities. The Trust has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Management has determined that these standards have no material impact on the Funds’ financial statements. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. THE OLSTEIN FUNDS 49 Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ net assets as of December 31, 2011: Level 1 Level 2 Level 3 Total All Cap Value Fund Equity Consumer Discretionary $ $
